Opinion by
Judge Pryor:
The appellee has made so many conflicting statements under oath in regard to the matters in controversy as compels the chancellor to deny him' the relief sought.
His whole object, as he himself avows, in selling his land to the appellant was to defraud his creditors, and in order to accomplish this purpose, when prosecuting his suit in bankruptcy, has more than once sworn that he had no interest in the land now the subject of this litigation.
Garnett, James, for appellant.

Winfrey & Winfrey, for appellee.

After his discharge in bankruptcy he institutes the present action, alleging that the bond for title was assigned to the appellant as a mere indemnity for borrowed money, and during its progress his statements under oath are so inconsistent as evidences a willingness on his part to make any assertion necessary to the successful prosecution of his action.
The chancellor will hear no such complaint. The court below, by its judgment, should have the parties occupy the same position towards each other with reference to the property, which they did prior to the institution of appellee’s action.
The judgment of the court below is reversed and cause remanded with directions to dismiss the case at appellant’s costs.